Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the ordinance of the Town of Somers which prohibits the dumping within the town of garbage and other refuse originating outside the town *1046violates, on its face, respondent’s rights under the Fourteenth Amendment of the Constitution of the United States. This court held that there was no denial of any constitutional right of said respondent. [See 4 N Y 2d 215.]